180 F.2d 581
NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY OF MILWAUKEE,WISCONSIN, Appellant,v.Joseph L. GILBERT, Appellee.
No. 12382.
United States Court of Appeals, Ninth Circuit.
March 15, 1950.Rehearing Denied May 10, 1950.

Appeal from the United States District Court for the District of Oregon; Claude McColloch, Judge.
Charles A. Hart, William W. Wyse, Portland, Ore.  (Stanley V. Jacobson, Hart, Spencer, McCulloch, Rockwood & Davies, Portland, Ore., of counsel), for appellant.
Lawrence T. Harris and Edward A. Butler, Eugene, Ore., W. H. Morrison, and Howard K. Beebe, Portland, Ore.  (Harris, Bryson, Riddlesbarger & Butler, Eugene, Ore., and Maguire, Shiedlds, Morrison & Bailey, Portland, Ore., of counsel), for appellee.
Before BONE, Circuit Judge, and GOODMAN and MATHES, District Judges.
PER CURIAM.


1
The judgment of the lower court is affirmed.